74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard W. MILLER, Appellant,v.UNITED STATES of America, Appellee.
No. 95-2008.
United States Court of Appeals, Eighth Circuit.
Submitted:  January 18, 1996.Filed:  January 24, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard W. Miller appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  We decline to address the arguments Miller raises for the first time on appeal.  See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.1995).  We conclude that the district court did not abuse its discretion in deciding that an evidentiary hearing was not warranted.  See Engelen v. United States, 68 F.3d 238, 240 (8th Cir.1995).  As to Miller's claims presented to the district court, we conclude that no error of law appears in the district court's order.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota